Case 5:18-cr-00258-EJD Document 619-17 Filed 12/04/20 Page 1 of 5




      Exhibit 15
              Case 5:18-cr-00258-EJD Document 619-17 Filed 12/04/20 Page 2 of 5




KATHERINE A TREFZ
   (202) 434-5038
   ktrefz@wc com




                                            March 13, 2020
     Via Email

    Ross Weingarten
    Assistant United States Attorney
    Northern District of California
    150 Almaden Blvd, Ste 900
    San Jose, CA 95113

              Re:    United States v. Elizabeth Holmes and Ramesh Balwani, CR 18-258-EJD

     Dear Ross:

           Consistent with our prior correspondence, Attachment A to this letter identifies
    documents hitting on the Boies-related search terms that (along with their family members)
    should be withheld from production to the trial team as privileged with respect to Ms. Holmes.




                                                         Sincerely,




                                                         Katie Trefz




    cc:       Steve Cazares, Esq.
  Case 5:18-cr-00258-EJD Document 619-17 Filed 12/04/20 Page 3 of 5

                              ATTACHMENT A

       Additional privileged documents to be withheld from the trial team.

  BegBates                       BegBates                           BegBates
THER-4000186                   THER-4739493                       THER-4748177
THER-4002287                   THER-4739502                       THER-4748179
THER-4015030                   THER-4739505                       THER-4748181
THER-4015032                   THER-4739506                       THER-4748183
THER-4015034                   THER-4739515                       THER-4748185
THER-4016438                   THER-4739518                       THER-4750643
THER-4016452                   THER-4739519                       THER-4750786
THER-4076096                   THER-4739528                       THER-4750788
THER-4076097                   THER-4739532                       THER-4750790
THER-4087608                   THER-4739533                       THER-4750792
THER-4123576                   THER-4739953                       THER-4750794
THER-4161843                   THER-4745010                       THER-4750796
THER-4161845                   THER-4748117                       THER-4753685
THER-4161922                   THER-4748118                       THER-4753689
THER-4161926                   THER-4748120                       THER-4753690
THER-4161929                   THER-4748122                       THER-4753692
THER-4161932                   THER-4748124                       THER-4753694
THER-4161935                   THER-4748126                       THER-4753696
THER-4161938                   THER-4748128                       THER-4753698
THER-4161941                   THER-4748130                       THER-4753701
THER-4161944                   THER-4748132                       THER-4753704
THER-4161948                   THER-4748134                       THER-4753706
THER-4161952                   THER-4748136                       THER-4753709
THER-4161956                   THER-4748138                       THER-4753794
THER-4161960                   THER-4748140                       THER-4753882
THER-4163161                   THER-4748142                       THER-4756913
THER-4163163                   THER-4748144                       THER-4756917
THER-4163165                   THER-4748146                       THER-4756921
THER-4163167                   THER-4748148                       THER-4756925
THER-4163171                   THER-4748150                       THER-4759533
THER-4163190                   THER-4748152                       THER-4761374
THER-4163192                   THER-4748154                       THER-4761462
THER-4163195                   THER-4748156                       THER-4761465
THER-4163199                   THER-4748158                       THER-4761467
THER-4191964                   THER-4748161                       THER-4761471
THER-4642382                   THER-4748163                       THER-4761475
THER-4642383                   THER-4748165                       THER-4761596
THER-4739475                   THER-4748167                       THER-4800675
THER-4739479                   THER-4748169                       THER-4800709
THER-4739480                   THER-4748171                       THER-4800796
THER-4739489                   THER-4748173                       THER-4800798
THER-4739492                   THER-4748175                       THER-4800800
      Case 5:18-cr-00258-EJD Document 619-17 Filed 12/04/20 Page 4 of 5

Attachment A Cont.


     BegBates                    BegBates                   BegBates
   THER-4800802                THER-6468738               THER-6472213
   THER-6239465                THER-6468746               THER-6473739
   THER-6239466                THER-6468751               THER-6473742
   THER-6239467                THER-6468756               THER-6473746
   THER-6239469                THER-6468757               THER-6475467
   THER-6239471                THER-6468763               THER-6475523
   THER-6239473                THER-6468773               THER-6479458
   THER-6239475                THER-6468787               THER-6479596
   THER-6239477                THER-6468790               THER-6479600
   THER-6239479                THER-6468794               THER-6479605
   THER-6239481                THER-6468798               THER-6479639
   THER-6239483                THER-6468802               THER-6479644
   THER-6239485                THER-6468808               THER-6479942
   THER-6239487                THER-6468812               THER-6479947
   THER-6239489                THER-6468847               THER-6483875
   THER-6241092                THER-6468849               THER-6484401
   THER-6241094                THER-6468851               THER-6484402
   THER-6425392                THER-6468911               THER-6484404
   THER-6429777                THER-6468916               THER-6484406
   THER-6429782                THER-6468921               THER-6484407
   THER-6430002                THER-6468927               THER-6486274
   THER-6430006                THER-6468932               THER-6486550
   THER-6430023                THER-6469843               THER-6486552
   THER-6430119                THER-6470975               THER-6486614
   THER-6430129                THER-6471081               THER-6486617
   THER-6430131                THER-6471083               THER-6486646
   THER-6430140                THER-6471085               THER-6488954
   THER-6430142                THER-6471090               THER-6488961
   THER-6430145                THER-6471092               THER-6489442
   THER-6467077                THER-6471117               THER-6489693
   THER-6468469                THER-6471123               THER-6489698
   THER-6468697                THER-6471130               THER-6489700
   THER-6468698                THER-6471131               THER-6491910
   THER-6468700                THER-6471134               THER-6494672
   THER-6468702                THER-6471137               THER-6494673
   THER-6468705                THER-6471145               THER-6494674
   THER-6468707                THER-6471155               THER-6495208
   THER-6468710                THER-6471158               THER-6495481
   THER-6468714                THER-6471162               THER-6495482
   THER-6468718                THER-6471183               THER-6494675
   THER-6468721                THER-6471187               THER-6505769
   THER-6468725                THER-6471372               THER-6505773
   THER-6468729                THER-6471373               THER-6505774
   THER-6468733                THER-6472206               THER-6505778


                                  Page 2 of 3
      Case 5:18-cr-00258-EJD Document 619-17 Filed 12/04/20 Page 5 of 5

Attachment A Cont.


     BegBates                    BegBates
   THER-6505782                THER-6673769
   THER-6507449                THER-6675343
   THER-6571087                THER-6675346
   THER-6668955                THER-6675349
   THER-6668961                THER-6675352
   THER-6668963                THER-6675356
   THER-6668965                THER-6678710
   THER-6668967                THER-6678712
   THER-6668969                THER-6678715
   THER-6668971                THER-6678718
   THER-6668974                THER-6678721
   THER-6668977                THER-6678724
   THER-6668980                THER-6678728
   THER-6668984                THER-6678732
   THER-6668988                THER-6678733
   THER-6668992                THER-6678738
   THER-6668997                THER-6692973
   THER-6669000
   THER-6669004
   THER-6669013
   THER-6669016
   THER-6669017
   THER-6669020
   THER-6669021
   THER-6669024
   THER-6669028
   THER-6669029
   THER-6671412
   THER-6671424
   THER-6671426
   THER-6671430
   THER-6671542
   THER-6671543
   THER-6671544
   THER-6671625
   THER-6671938
   THER-6671960
   THER-6672062
   THER-6672077
   THER-6672952
   THER-6672959
   THER-6672966
   THER-6672980
   THER-6673110


                                  Page 3 of 3
